DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to preliminary amendment filed on 12/17/2019.
Claims 1-8 are currently pending and have been considered below.
Claims 9 and 10 have been cancelled in current preliminary amendment.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 3, change “the” for -- a -- before the term “datum” to resolve antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 20210341561) in view of Raghupathy et al (US 20140039823).
Regarding claim 1, Huang discloses a floor determination method for terminal devices based on the data of mass mobile Internet sensor, featured and including the steps:
generate the atmospheric pressure data ([0012], “In particular, examples of the present disclosure provide a mobile device three-dimensional (3D) location service that uses atmospheric measurements, specifically barometric pressure, or atmospheric pressure measurement.”) of the datum floor ([0012], e.g., “to estimate mobile device elevation with respect to mean sea level and height over local ground, for circumstances of both inside and outside of buildings.”);
add commercial label to the grid data ([0012], “Inferring weather reference points, and utilizing localized corrections builds a self-calibrated weather reference grid even when there is no physical weather station in a weather reference block.” “At the same time, both weather reference blocks and ground references blocks provide discretization of geography and topography features at different granularities.” It is noted that ‘reference block’ is interpreted as “grid data.” And , wherein “weather reference blocks and ground references blocks provide discretization of geography and topography features” is fairly characterized as “commercial label”; 
add the datum atmospheric pressure and floor-height atmospheric pressure difference to each grid ([0009] FIG. 5 illustrates a flowchart of an example method for determining a height of a mobile device over a ground level based upon an elevation of the mobile device that is calculated from a barometric pressure reading of the mobile device and a barometric pressure metric of a weather reference point and further based upon an elevation of a ground reference area);
judge (e.g., determine) the floor according to the device atmospheric pressure ([0012], “specifically barometric pressure, or atmospheric pressure measurements (and in some cases, temperature measurements) to estimate mobile device elevation with respect to mean sea level and height over local ground, for circumstances of both inside and outside of buildings.” [0013], “to provide 3D location estimates (including elevation and/or height) where mobile devices may be underground, inside multi-floor/multi-story buildings, and so forth. In addition, the mobile device elevation estimates may be generated with an accuracy that may be used for network planning”).
Huang discloses generating atmospheric pressure data and determining altitude, but does not expressly disclose divide the coordinate system of a map and establish city-level grid atmospheric pressure database.
However, in a similar endeavor of determining altitude of a device, Raghupathy discloses divide the coordinate system of a map and establish city-level grid atmospheric pressure database ([0206],  “the height of a receiver can be determined using placement on a terrain map or barometric sensing. Using placement on a map, during trilateration the location of the user can be constrained to be on a terrain based on a terrain database and the height of the user determined.” Further, [0232] “Latitude and longitude, as obtained from GPS or similar systems, are not particularly useful in urban applications. Instead a database is needed to map latitude and longitude into street addresses.” ([0232], “Elevation has a similar limitation in the vertical dimension. The useful parameter is which floor a person is on. This can be determined accurately from elevation information if there is access to a database of the ground level elevation and the height of each floor in a building.”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Huang such that dividing the coordinate system of a map and establishing grid atmospheric pressure database as taught by Raghupathy in order to obtain an elevation (height) information and use such useful parameter to determine more accurately which floor a person is on. Therefore, determining the elevation or altitude of the device more efficiently and precisely.
Allowable Subject Matter
Claims 2-4, 5, 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 2-4, 5, 6-8  would be allowable because the closest prior art Ivanov et al (US 20180249290) disclose  determining the plurality of pieces of estimation information, wherein each of the plurality of pieces of estimation information represents one or more respective absolute values of an altitude, wherein each of the one or more absolute values of an altitude is associated with a respective position information; each of the plurality of pieces of estimation information determined based, at least in part, on a respective relative altitude information and, at least in part, on a respective absolute altitude information associated with a data element of a database comprising map data representing an altitude map. Shin et al (US 20130325385) disclose method includes receiving a reference altitude from an information providing device fixed and installed at a certain point, measuring a current atmospheric pressure of the certain point, calculating an altitude of the certain position using the measured current atmospheric pressure and a reference atmospheric pressure, and storing a difference between the reference altitude and the calculated altitude of the certain point as an altitude error ; Lane et al (US 8443662) disclose a method for geo-location of a device (such as a tag) using barometric pressure readings taken in the vicinity of the device and correlated to datasets of barometric pressure that have pressure gradients over time and space. The readings taken in the vicinity of the device may be correlated to the datasets using an iterative Bayesian approach to determine a geo-location of the device with a high degree of confidence, but the closest prior art either alone or in combination, fail to anticipate or render obvious a method and system, wherein determining, the floor determination method for terminal devices that, includes: select values: select three keywords that can exclusively identify the base station from the data of datum floor delivered from the terminal devices to determine an area; eliminate the invalid data: calculate the mid-value and take the difference between the post- elimination data value and the mid-value; calculate the filter threshold; determine the level atmospheric pressure value of the area where the terminal device is (claim 2);  determine the lower left and upper right range boundaries of a city on the selection map; take the grid at the lower left corner as the initial point, and use Python open source coordinate transformation base to turn the initial point 45 degrees anticlockwise to form the upper right coordinate of the grid; take the ending longitude as the next starting longitude, and keep the latitude unchanged; add the ID to the grid whenever a grid is generated; use the boundary database of a city and the ray algorithm to eliminate the grids outside the area of the city and generate the final grid base  (claim 5); includes: add the commercial attribute mark to each grid combined with the data of points of interest (POI); match the commercial attribute of the POI corresponding to each grid using the GEO- HASH technology; after matching, add mark to each grid data (claim 6), as defined in the specification, in combination with all other limitations in the claim(s) as defined by applicant.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10484835 to Cuomo et al: receiving a location from each of a plurality of user devices and creating a geo-hash tree based on the location of each of a plurality of user devices. Aspects also include receiving a message with the geographic area, computing a geo-hash grid for a region that includes the geographic area and identifying one or more nodes of the geo-hash tree that corresponds to the geo-hash grid.
US 9894502 to Macias et al: to determine a floor of a building in which the user device is located at a time a call was placed. The information, indicating the determined floor, may be provided to a callee, such as a public safety answering point (“PSAP”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644